              Case 2:20-cv-00088-TSZ Document 47 Filed 04/21/21 Page 1 of 1




 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6

 7        TSUNG H. HSU,

 8                                 Plaintiff,

                v.                                          C20-88 TSZ
 9

          NORTHWESTERN MUTUAL LIFE                          MINUTE ORDER
10
          INSURANCE COMPANY,
11
                                   Defendant.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)   The Court ORDERS that the trial in this case be conducted virtually via
   ZoomGov.com, commencing on June 28, 2021. See General Order No. 04-21
15 (continuing nearly all civil and criminal in-personal trials that are scheduled to occur
   before June 30, 2021); see also Minute Order at ¶ 2 (docket no. 45). The applicable
16 procedures and protocols for the virtual trial will be set forth in a separate order;

17          (2)    The Court ORDERS the parties to engage in mediation pursuant to Local
     Civil Rule 39.1(c). A letter of compliance shall be filed on or before May 28, 2021; and
18
          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.
           Dated this 21st day of April, 2021.
20

21                                                      William M. McCool
                                                        Clerk
22
                                                        s/Gail Glass
23                                                      Deputy Clerk
     MINUTE ORDER - 1
